Per curiam.
Respondent pleaded guilty to two counts of a mail fraud indictment involving overpayment of medical benefits from an insurance company. He agreed to surrender his license to practice law voluntarily on condition he be allowed until May 31, 1987, to close his practice. Compare, Rule 4-219 (c) of the Rules and Regulations of the State Bar of Georgia. The Special Master so recommended and that recommendation was filed here directly under Rule 4-106 of the Rules and Regulations of the State Bar of Georgia.
We adopt this recommendation and accept the respondent’s voluntary suspension, eífective May 31, 1987, which is equivalent to disbarment.

Voluntary surrender of license with condition accepted.


All the Justices concur.